DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Pending claims include claims 1 – 12.

Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 06/03/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement 
The information disclosure statement filed on 02/23/2022 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.




Reason(s) for allowance/ Allowable Subject Matter

1.	Claims 1 – 12 are allowed. 
	The claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…performing a channel access procedure (CAP) based on random back-off; after a channel is determined to be idle based on the CAP, transmitting, in the channel, a transmission burst, obtaining hybrid automatic repeat and request acknowledgment (HARQ-ACK) information related to a physical downlink shared channel (PDSCH) included in a reference time resource for the transmission burst, and adjusting the contention window based on the HARQ-ACK information, wherein the reference time resource comprises a plurality of orthogonal frequency division multiplexing (OFDM) symbols, and wherein the reference time resource is started from beginning of the transmission burst.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463